DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a proposal unit configured to issue…; an operation unit configured to detect…; a lane change control unit configured to control… in claims 1-8 and a step of issuing…; a step of detecting…; a step of controlling… in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation(s) “detect an operation input performed by the user to an operation input unit, to which a first operation input to instruct activation or termination of a predetermined function and a second operation input to instruct suspension of the predetermined function are configured to be performed; and a lane change control unit configured to control the lane change on a basis of the operation input performed by the user in response to the lane change proposal issued by the proposal unit in a state in which the predetermined function is operating”. However, the metes and bounds of the limitation are unclear.  Since the first operation input is to instruct activation or termination of a predetermined function and the second operation input is to instruct suspension of the predetermined function, it is unclear to which operation input that is required to be performed to control the lane change includes the predetermined function to be operating.  Similar rationale applies to claims 8 and 9.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0094838, hereinafter Nishimura in view of US 2021/0139041, hereinafter Blumentritt.
As per Claims 1, 8, and 9, Nishimura discloses a vehicle control device, comprising: 
a proposal unit configured to issue a lane change proposal, which is a proposal to make a lane change, to a user (see at least [0095]-[0098]: lane change suggestion unit, [0102]); 
an operation detection unit configured to detect an operation input performed by the user to an operation input unit including a first operation input and a second operation input (see at least [0102]-[0108]: whether the driver accepts the suggestion…based on information input by the driver to the steer switch of the host vehicle, [0113]: the vehicle control unit causes the host vehicle to autonomously make a discretionary lane change based on information that the suggestion response recognition unit recognizes); and 
a lane change control unit configured to control the lane change on a basis of the operation input performed by the user in response to the lane change proposal issued by the proposal unit, wherein the lane change control unit carries out the lane change in a case that the 
Nishimura does not explicitly disclose a first operation input to instruct activation or termination of a predetermined function and a second operation input to instruct suspension of the predetermined function are configured to be performed; and 
a lane change control unit configured to control the lane change on a basis of the operation input performed by the user in response to the lane change proposal issued by the proposal unit in a state in which the predetermined function is operating.
However, Blumentritt teaches an operation detection unit configured to detect an operation input performed by the user to an operation input unit, to which a first operation input to instruct activation or termination of a predetermined function and a second operation input to instruct suspension of the predetermined function are configured to be performed (see at least abstract, [0067]: In the case of an override 11, the vehicle function 5 may be activated by control commands from the currently inactive customer vehicle function 6 that has sent an activation request to the evaluation unit 4, without deactivating the previously active customer vehicle function 6. If, for example, a lane keeping assistance 22 is currently activated in the form of the customer vehicle function 6, such an override 11 is implemented when a lane changing assistance 23 issues an activation request. The lane keeping assistance 22 is then paused, e.g., it 
a lane change control unit configured to control the lane change on a basis of the operation input performed by the user in response to the lane change proposal issued by the proposal unit in a state in which the predetermined function is operating (see at least abstract, [0067]: In the case of an override 11, the vehicle function 5 may be activated by control commands from the currently inactive customer vehicle function 6 that has sent an activation request to the evaluation unit 4, without deactivating the previously active customer vehicle function 6. If, for example, a lane keeping assistance 22 is currently activated in the form of the customer vehicle function 6, such an override 11 is implemented when a lane changing assistance 23 issues an activation request. The lane keeping assistance 22 is then paused, e.g., it is put in a standby mode, while the lane changing assistance 23 is assigned the active activation state, and can therefore control the motor vehicle 1 with its control commands. As soon as the lane change that the lane changing assistance 23 wants to carry out is completed, the lane changing assistance 23 is deactivated and the lane keeping assistance 22 changes its state from paused back to active).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the invention as disclosed by Nishimura by incorporating a first operation input to instruct activation or termination of a predetermined function and a second operation input to instruct suspension of the predetermined function are configured to be 

As per Claim 2, Nishimura does not explicitly disclose a predetermined function control unit configured to control execution of the predetermined function, wherein the predetermined function control unit activates or terminates the predetermined function in a case that the first operation input is performed when the lane change proposal is not being issued by the proposal unit, and suspends the predetermined function in a case that the second operation input is performed when the lane change proposal is not being issued by the proposal unit.
However, Blumentritt teaches a predetermined function control unit configured to control execution of the predetermined function, wherein the predetermined function control unit activates or terminates the predetermined function in a case that the first operation input is performed when the lane change proposal is not being issued by the proposal unit, and suspends the predetermined function in a case that the second operation input is performed when the lane change proposal is not being issued by the proposal unit (see at least abstract, [0067]: In the case of an override 11, the vehicle function 5 may be activated by control commands from the currently inactive customer vehicle function 6 that has sent an activation request to the evaluation unit 4, without deactivating the previously active customer vehicle function 6. If, for example, a lane keeping assistance 22 is currently activated in the form of the customer vehicle function 6, such an override 11 is implemented when a lane changing assistance 23 issues an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the invention as disclosed by Nishimura by incorporating a predetermined function control unit configured to control execution of the predetermined function, wherein the predetermined function control unit activates or terminates the predetermined function in a case that the first operation input is performed when the lane change proposal is not being issued by the proposal unit, and suspends the predetermined function in a case that the second operation input is performed when the lane change proposal is not being issued by the proposal unit as taught by Blumentritt in order to provide a control system for a motor vehicle for coordinating and carrying out customer vehicle functions (see at least abstract, [0002]-[0007], [0067]).

As per Claim 3, Nishimura does not explicitly disclose wherein the predetermined function is a following function or a lane keeping function.
However, Blumentritt teaches wherein the predetermined function is a following function or a lane keeping function (see at least abstract, [0067]: In the case of an override 11, the vehicle function 5 may be activated by control commands from the currently inactive customer vehicle function 6 that has sent an activation request to the evaluation unit 4, without deactivating the previously active customer vehicle function 6. If, for example, a lane keeping assistance 22 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the invention as disclosed by Nishimura by incorporating wherein the predetermined function is a following function or a lane keeping function as taught by Blumentritt in order to provide a control system for a motor vehicle for coordinating and carrying out customer vehicle functions (see at least abstract, [0002]-[0007], [0067]).

As per Claim 4, Nishimura discloses wherein, in a case that neither the first operation input nor the second operation input is performed within a predetermined time period in response to the lane change proposal issued by the proposal unit, the lane change is not carried out (see at least [0102]-[0115]: When the lane change suggestion unit 15B determines that elapsed time from the last suggestion time stored in the lane change suggestion unit 15B is not longer than or equal to the second prohibition duration and the suggestion response recognition unit 16B does not recognize that the driver has made voluntary input, the vehicle control unit 18B does not cause the host vehicle to make a discretionary lane change, [0120]-[0125]).



As per Claim 6, Nishimura discloses wherein the operation input unit is provided on a steering wheel (see at least [0031]: steer switch 5 is, for example, a switch provided at a steering wheel of the host vehicle, the steer switch 5 receives driver's input, [0102]-[0108]).

As per Claim 7, Nishimura discloses wherein: the operation input unit comprises a first input unit, and a second input unit that differs from the first input unit; the first operation input is performed by operating the first input unit; and the second operation input is performed by operating the second input unit (see at least [0102]-[0108]: whether the driver accepts the suggestion…based on information input by the driver to the steer switch of the host vehicle, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668